Exhibit 10.5
 
EXECUTION COPY
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT,
dated as of May 1, 2015 (this "Amendment"), is made among Comenity Bank
(formerly known as World Financial Network Bank), a Delaware state chartered
bank (the "Bank"), as Servicer ("Servicer"), WFN Credit Company, LLC, a Delaware
limited liability company ("WFN Credit"), as Transferor ("Transferor"), and
Deutsche Bank Trust Company Americas (successor to Union Bank, N.A.), not in its
individual capacity but solely as Trustee ("Trustee") under the Amended and
Restated Pooling and Servicing Agreement, dated as of January 30, 1998, as
amended and restated as of September 28, 2001 (as further amended as of April 7,
2004, March 23, 2005, October 26, 2007, March 30, 2010 and September 30, 2011,
and as modified by a Trust Combination Agreement dated as of April 26, 2005, and
as further amended, restated or otherwise modified from time to time, the
"Agreement").  Capitalized terms used and not otherwise defined in this
Amendment are used as defined in the Agreement, as supplemented by that certain
Second Amended and Restated Series 2009-VFC1 Supplement, dated as of September
25, 2013, among the Servicer, the Transferor and the Trustee (as amended,
restated or otherwise modified from time to time, the "Series Supplement").
Background
A.            The parties hereto have entered into the Agreement and the Series
Supplement.
B.            The parties hereto wish to amend the Series Supplement as set
forth in this Amendment.
Agreement
1.            Amendment of the Series Supplement.  (a)  Section 2 of the Series
Supplement is hereby amended by deleting the phrase "Class B Invested Amount"
where it appears in the definition of "Class C Invested Amount" and replacing it
with the phrase "Class C Invested Amount".
(b)   Each of Section 4(b) and Section 4(c) of the Series Supplement is hereby
amended by deleting the phrase "five Business Days" where it appears therein and
replacing it with the phrase "two Business Days".
(c)   Section 8 of the Series Supplement is hereby amended by adding the phrase
", to the extent not paid by Transferor," immediately after (i) the phrase "the
related Distribution Period" and (ii) the phrase "any prior Distribution Date"
where each such phrase appears in the portion of such Section setting forth
Section 4.11(a)(ii) of the Agreement.
(d)   Exhibit A-4 to the Series Supplement is hereby amended by deleting the
phrase "this Class B Asset-Backed Certificate" where it appears therein and
replacing it with the phrase "this Class C Asset-Backed Certificate".
Amendment to
Series 2009 VFC1 Series Supplement

--------------------------------------------------------------------------------

2.            Binding Effect; Ratification.  (a)  This Amendment shall become
effective, as of the date first set forth above, when counterparts hereof shall
have been executed and delivered by the parties hereto, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.
(b)   On and after the execution and delivery hereof, this Amendment shall be a
part of the Series Supplement and each reference in the Series Supplement to
"this Series Supplement" or "hereof", "hereunder" or words of like import, and
each reference in any other Transaction Document to the Series Supplement shall
mean and be a reference to such Series Supplement as amended hereby.
(c)   Except as expressly amended hereby, the Series Supplement shall remain in
full force and effect and is hereby ratified and confirmed by the parties
hereto.
3.            Miscellaneous.  (a)  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS.
(b)   Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.
(c)   This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement. 
Counterparts of this Amendment may be delivered by facsimile or electronic
transmission.
(d)   The Trustee shall not be responsible for the validity or sufficiency of
this Amendment, nor for the recitals contained herein.
(e)   By acknowledging this Amendment (i) the Bank, as Class M Holder, hereby
consents to an increase in the Class M Maximum Funded Amount to $136,551,724.14,
(ii) the Bank, as Class B Holder, hereby consents to an increase in the Class B
Maximum Funded Amount to $80,689,655.17, (iii) WFN Credit, as Class C Holder,
hereby consents to an increase in the Class C Maximum Funded Amount to
$124,137,931.03 and (iv) each of the Bank, as Class M Holder and Class B Holder,
and WFN Credit, as Class C Holder, acknowledges the increase in the Class A
Maximum Funded Amount to $900,000,000 as of the date hereof.
(f)   If, to the actual knowledge of any officer of the Trustee responsible for
the administration of the transactions contemplated herein, the Trustee shall at
any time cease to meet the requirements set forth in Rule 3a-7(a)(4)(i) under
the Investment Company Act of 1940, as amended, the Trustee shall immediately
notify the Transferor and the Servicer and shall resign immediately in the
manner and with the effect specified in Section 11.7 of the Agreement.
[Signature Pages Follow]
Amendment to
Series 2009 VFC1 Series Supplement
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
COMENITY BANK, as Servicer
By:   /s/ Randy J.
Redcay                                                                                              
Name: Randy J. Redcay
Title:   Chief Financial Officer
WFN CREDIT COMPANY, LLC, as Transferor
By:     /s/ Michael
Blackham                                                                                              
Name: Michael Blackham
Title:   Treasurer
DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but solely
as Trustee


By:    /s/ Susan
Barstock                                                                                              
Name: Susan Barstock
Title:   Vice President
By:    /s/ Mark
DiGiacomo                                                                                              
Name: Mark DiGiacomo
Title:   Vice President
S-1

--------------------------------------------------------------------------------

Acknowledged and consented to in their respective capacities as Class M Holder,
as Class B Holder and as Class C Holder.
COMENITY BANK, as Class M Holder and as Class B Holder
By:     /s/ Randy J.
Redcay                                                                                              
Name: Randy J. Redcay
Title:   Chief Financial Officer
WFN CREDIT COMPANY, LLC, as Class C Holder
By:     /s/ Michael
Blackham                                                                                              
Name: Michael Blackham
Title:   Treasurer


S-2

--------------------------------------------------------------------------------